Title: General Orders, 31 January 1783
From: Washington, George
To: 


                        
                             Friday January 31st 1783
                            Parole Germany.
                            Countersigns Hannover; Japan.
                        
                        For the day tomorrow Lt Col. C. Millen.
                        For duty the first Jersey regiment.
                        The Quarter Master General has fixed on three Markett places to which Provisions of all kinds intended for
                            sale to the troops are to be brought—One in the front of the interval between the New Jersey and New York brigades, one in
                            front of the interval between the first and third Massachusetts Brigades, and one in the rear of the hospital hutts—by the
                            road that runs between those Hutts and the Hutts of the 2d Massachusetts brigade.
                        A return of the number of Cartridges wanted to compleat the men of each regiment in this Cantonment, that
                            will probably be under arms on Thursday next to three rounds per man to be given in tomorrow at Orderly time.
                        A subaltern officer is daily to superintend each Market place established in the
                            orders of this day. They will be furnished, in the following manner; the Maryland, Jersey, York, and Hampshire regiments
                            in rotation, begining on the right that between the York & Jersey Lines—the first and third Massachusetts
                            brigades, regimentally from right to left, that in the interval between those brigades—and the 2d Brigade in the same
                            manner, that between the hospital hutts and those of said brigade. 
                        The officers on this duty will find their Instructions in the orders of the 24th instant.
                    